Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Species I - Figure 1-3) in the reply filed on 08/30/21 is acknowledged.

Response to Arguments
Applicant's arguments filed 08/30/21 have been fully considered but they are not persuasive.
Applicant argues that Lanmon does not disclose the following limitations: "the auxiliary device comprising a main body configured to at least partially envelope an upper portion of the tool, wherein the main body comprises: a bottom opening configured to allow passage of the tool; and a top opening configured to block passage of the tool and allow passage of the cable supporting the tool," as recited in independent claim 1, and "positioning an auxiliary device on the tool, after it is supported on the cable, to at least partially envelope an upper portion of the tool," as recited in independent claim 20. Applicant further argues that no portion of tool 16 is enveloped by any portion of cable head stop 90. Examiner disagrees because Lanmon’s conical upper surface 44 of wireline tool 16 is enveloped by the internal receptacle 92 of the main body of cable head stop 90 as shown in Lanmon’s Figure 4 and described in column 4:65-67.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanmon US4577687 (cited in 02/14/20 IDS).
Regarding independent claim 1, Lanmon discloses, in Figures 1-6,
An auxiliary device (Fig. 1; cable head stop 90, assembly of sleeve piston 56 and segmented collet assembly 30) for lowering a tool (wireline tool 16) supported by a cable (wireline cable 26) into a well (housing 12; this is consistent with 16639304 applicant’s reference to a well as the subsea wellhead system SWS 7 as described in 16639304 applicant’s specification [0049]), the auxiliary device comprising a main body (cable head stop 90 with bottom opening and top opening) configured to at least partially envelope an upper portion (Fig. 4; conical upper surface 44; col. 4:65-67 internal receptacle 92) of the tool, wherein the main body comprises:
a bottom opening configured to allow passage of the tool (cable head stop 90 with bottom opening and top opening); and


Regarding claim 2, Lanmon discloses further comprising an actuating mechanism (assembly of sleeve piston 56 and segmented collet assembly 30), the actuating mechanism configured to switch the auxiliary device from a first configuration (Fig. 3) preventing displacement of the tool with respect to the auxiliary device, when the main body at least partially envelopes the upper portion of the tool (col. 4:65-67 internal receptacle 92 configured to receive fishing neck 28), to a second configuration (Fig. 4) in which the tool is released and displacement of the tool relative to the auxiliary device is possible.

Regarding claims 3 and 23, Lanmon discloses wherein the actuating mechanism is configured to switch the auxiliary device from the first configuration to the second configuration by being positioned on or in a well (assembly of sleeve piston 56 and segmented collet assembly 30).

Regarding independent claim 20, Lanmon discloses, in Figures 1-6,
A method (Fig. 1) of protecting a well (housing 12; this is consistent with 16639304 applicant’s reference to a well as the subsea wellhead system SWS 7 as described in 16639304 applicant’s specification [0049]) and a cable (wireline cable 26) when lowering a tool (wireline tool 16) supported by the cable into the well, the method comprising:
attaching the tool to the cable (Fig. 1);
positioning an auxiliary device (Fig. 1; cable head stop 90, assembly of sleeve piston 56 and segmented collet assembly 30) on the tool, after it is supported on the cable (tool 16 is necessarily attached to cable 26 first before assembly with the auxiliary device), to at least partially envelope an upper portion of the tool (Fig. 4; conical upper surface 44; col. 4:65-67 
releasing the tool from the auxiliary device and further lowering the tool into the well.

Regarding independent claim 22, Lanmon discloses the invention substantially the same as described above in reference to independent claims 1 and 20, and A system (Fig. 1).

Regarding claim 23, Lanmon discloses the invention substantially the same as described above in reference to claims 2-3.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/29/21